Citation Nr: 1015284	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-04 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
prostate cancer, to include as due to chemical exposure.

2.  Entitlement to service connection for prostate cancer, to 
include as due to chemical exposure.

3.  Entitlement to service connection for a respiratory 
disability, to include as due to chemical exposure.

4.  Entitlement to an evaluation in excess of 10 percent for 
eczematous dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from February 1961 to February 1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and April 2007 rating 
decisions by a Regional Office (RO) of the United States 
Department of Veterans Appeals (VA).  

The June 2006 decision denied entitlement to an increased 
evaluation for service connected eczematous dermatitis.  

The April 2007 decision declined to reopen a previously 
denied claim of service connection for prostate cancer; 
denied service connection for asthma, emphysema, and chronic 
obstructive pulmonary disease (COPD) as due to mustard gas 
exposure; and denied service connection for a blister on the 
arm due to mustard gas exposure.  The issue regarding the arm 
blister was taken from August 2006 correspondence from the 
Veteran.

However, a close review of the file shows that the Veteran 
was not in fact claiming service connection for an additional 
skin disability of the arm due to mustard gas exposure.  The 
August 2006 correspondence was, in fact, a notice of 
disagreement (NOD) with the assigned ten percent evaluation 
for service connected eczematous dermatitis.  In discussing 
his exposure to mustard gas and other chemicals, he was 
merely describing his long history of manifestations and 
citing the continuity of his symptoms.  There is no current 
claim of service connection for any skin condition.  The 
disability described in detail by the Veteran is already 
service connected.  The issue on appeal has therefore been 
recharacterized to reflect the evidentiary record and his 
allegations.

The Veteran testified before the undersigned Veterans Law 
Judge at a March 2010 hearing held at the RO.  At that time, 
he made clear that the exposure he was alleging caused his 
current disabilities was not limited to mustard gas, but was 
instead based on exposure to a variety of chemical agents at 
Atomic, Biological, and Chemical (ABC) School.  The remaining 
issues on appeal have been recharacterized to better reflect 
his allegations.

The issues of service connection for prostate cancer and a 
respiratory disorder, as well as evaluation of eczematous 
dermatitis, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for prostate cancer was denied in a 
January 2004 rating decision on the basis that no nexus to 
service was shown; exposure to various chemical agents and 
radiation was not established.  The denial was not appealed, 
and became final in January 2005.

2.  Evidence received since January 2004 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, relates to an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

The criteria for reopening the claim for service connection 
for prostate cancer have been met.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal adjudicated here.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II.  New and Material Evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  Rating actions from which an appeal is not timely 
perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The January 2004 rating decision denied service connection 
for prostate cancer on the basis that no exposure to any 
chemical agent or radiation was established in the record.  
Although the evidence listed in that decision includes 
service personnel records from February 1961 to February 
1965, there is no indication that the considered evidence 
included a copy of the Veteran's Form DD-214, Report of 
Transfer or Discharge.  A copy of this form was in the file 
prior to the January 2004 decision, but was not contained in 
the envelope with the other personnel records; it was filed 
separately.  Moreover, the January 2004 rating decision did 
not discuss the DD-214.

At the March 2010 hearing, the Veteran stated that his DD-214 
confirmed that he attended ABC school (misreported as AVC 
school in the transcript) in 1962.  ABC stands for Atomic, 
Biological, and Chemical.  As there is no indication that 
this information was previously considered, it is new.  
Further, as it directly addresses the unestablished fact of 
the Veteran's exposure to a variety of chemical agents, and 
hence supports his allegations, it is material.

As new and material evidence has been received, the claim of 
entitlement to service connection for prostate cancer, to 
include as due to chemical exposure, may be reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received, the claim of 
service connection for prostate cancer, to include as due to 
chemical exposure, is reopened; to this extent only, the 
appeal is granted.


REMAND

Remand is required to ensure compliance with VA's duty to 
assist the Veteran is substantiating his claims, and to 
protect his right to due process.

I. Service Connection

The Veteran claims that he is entitled to service connection 
for prostate cancer and a respiratory disability based on his 
exposure to various chemical agents in ABC school in 1962.  
The Veteran's DD-214 establishes that he did, in fact, attend 
this training.  He was, therefore, likely to have been 
exposed to a variety of chemical and biological agents.

On remand, VA must take appropriate steps to establish as 
specifically as possible what agents he may have been exposed 
to.  The National Personnel Records Center (NPRC) certified 
in March 2007 that complete personnel records are not 
available.  VA must notify the Veteran of this 
unavailability, and afford him the opportunity to present any 
records in his possession, or to identify possible 
alternative records.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. 
§ 3.159(e)(1).  

VA should then contact JSRRC or other proper custodian and 
identify all chemicals and agents used in ABC school training 
in 1962.  If such records are unavailable, the Veteran's 
statements that he was exposed to forms of mustard gas, tear 
gas, and nerve gas must be accepted as competent lay 
evidence; the statements are consistent with the 
circumstances of his service, as shown by the DD-214.  
38 C.F.R. § 3.304.  Additionally, his exposure to radiation 
is shown in service treatment records, in connection with 
treatment for his skin condition.

Finally, the Veteran should be scheduled for appropriate VA 
examinations to determine the current nature of any prostate 
or respiratory disabilities, and to obtain medical opinions 
regarding the etiology of such, to include the possibility 
that they are related to in-service chemical or radiation 
exposure.

II.  Evaluation

As was discussed in the Introduction above, the appeal 
regarding service connection for a skin condition due to 
chemical or mustard gas exposure was incorrectly certified to 
the Board for adjudication.  The Veteran is, in fact, already 
service connected for the skin condition he describes, and 
the evidence and argument he has submitted regarding that 
disability clearly establishes that the benefit he is seeking 
is an increased evaluation.

The assigned 10 percent evaluation was confirmed in a June 
2006 decision.  The Veteran's August 2006 correspondence was 
a valid and timely NOD with that decision.  38 C.F.R. 
§§ 20.201, 20.302.  No statement of the case (SOC) has been 
issued regarding the appeal of the evaluation of service 
connected eczematous dermatitis.  When an NOD has been filed 
with regard to an issue, and an SOC has not been issued, the 
appropriate Board action is to remand the issue to the agency 
of original jurisdiction for issuance of an SOC.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Thus the issue of 
entitlement to an evaluation in excess of 10 percent for 
eczematous dermatitis is being remanded for issuance of an 
SOC and to give the appellant the opportunity to perfect an 
appeal.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 
(2005); See Manlincon v. West, 12 Vet. App. 238 (1999).  




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him 
that his complete personnel records are 
not available, as certified by NPRC. 
Explain the steps VA has take to obtain 
these records, and describe any further 
action VA may take to obtain those 
records.  Ask the veteran to supply any 
personnel records in his possession.

2.  Obtain updated VA treatment records 
from the Chillicothe, Ohio, VA medical 
center and all associated clinics, as well 
as any other VA facility identified by the 
Veteran or in the record.  The claims file 
reflects records through May 2006.

3.  Contact the Joint Service Records 
Research Center (JSRRC) or other 
appropriate records custodian and obtain 
information regarding what chemical and 
biological agents were used during ABC 
School in 1962, when the Veteran attended.  
If such records are not available, the 
Veteran must be notified in accordance 
with 38 U.S.C.A. § 5103A (b)(2); 38 C.F.R. 
§ 3.159(e)(1).

4.  Upon completion of instructions in 
paragraphs 1-3, the Veteran should be 
scheduled for a VA respiratory disorders 
examination.  The claims file must be 
reviewed in conjunction with the 
examination.  The examiner should identify 
all currently diagnosed respiratory 
conditions, and should opine as to whether 
it is at least as likely as not that any 
such is related to service, to include in-
service exposure to chemical and 
biological agents at ABC School.  The 
examiner should discuss the specific 
substances identified as having been used 
at ABC School; if such information is not 
available, the doctor should comment on 
any role of tear gas, nerve gas, or 
mustard gas, generally, in causing a 
currently diagnosed respiratory disorder.  
A full and complete rationale for all 
opinions expressed must be provided.

5.  Upon completion of instructions in 
paragraphs 1-3, the Veteran should be 
scheduled for a VA genitourinary 
examination.  The claims file must be 
reviewed in conjunction with the 
examination.  The examiner should identify 
all currently diagnosed manifestations or 
residuals of prostate cancer, and should 
opine as to whether it is at least as 
likely as not that any such are related to 
service, to include in-service exposure to 
chemical and biological agents at ABC 
School, or radiation exposure in treatment 
of a skin condition.  The examiner should 
discuss the specific substances identified 
as having been used at ABC School; if such 
information is not available, the doctor 
should comment on any role of tear gas, 
nerve gas, or mustard gas, generally, in 
causing a currently diagnosed respiratory 
disorder.  A full and complete rationale 
for all opinions expressed must be 
provided.

6.  Schedule the Veteran for a VA skin 
examination.  The claims file must be 
reviewed in conjunction with the 
examination.  The examiner should fully 
describe all current manifestations of the 
service connected eczematous dermatitis.  

7.  The Veteran should be provided a 
Statement of the Case which addresses the 
issue of entitlement to an evaluation in 
excess of 10 percent for eczematous 
dermatitis.  If, and only if, the appeal 
is perfected by a timely filed substantive 
appeal, this issue should be certified to 
the Board.

8.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an SSOC and 
provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


